Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of Amendment, Declaration filed under 37 CFR 1.130(b) and Response dated 02/22/22 is acknowledged. 
Claims 1-14 have been previously cancelled.
Claims 23-25 have been canceled by the amendment 02/22/22.
New claim 26 has been added
Claims 15-22 and 26 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 02/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,789,076 and 9,993,448 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the Double patenting rejections of record have been withdrawn.
Response to Arguments
Applicant's arguments filed 02/22/22 have been fully considered.
In response to the Applicants’ arguments and submission of a Declaration under 37 CFR 1.130 (b) indicating that not later than the effective date of the claimed invention the subject matter disclosed and claimed were owned by the same entity and information within the cited application (Clouatre et al. 2016/0136117), the previous rejection of claims under 35 USC 103 have been withdrawn.

Response to Amendment
In light of the amendment dated 02/22/22, the previous rejection of claims 15-25 under 35 USC 112, 2nd paragraph has been withdrawn.

In light of the amendment the following new rejection has been applied to the pending claims:
Claim Rejections - 35 USC § 112

Claims 15-22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant independent claims 15, 20 and 25 are directed to a method of promoting weight loss comprising administering to a subject a capsule oral delivery system, comprising: an outer capsule completely enclosing an inner content; a liquid formulation forming the inner content of the outer capsule, the formulation comprising of a hydroxycitric acid (HCA) salt, water, and glycerol, formulated in a manner such that the HCA is completely dissolved in the water and glycerol; and repeating the administering on a daily basis over a period of weeks until weight loss is obtained over a period of time. Independent claim 26 and dependent claim 17 further recite that the capsule contains 500 mg to 1000 mg of HCA salt and is administered from three times per day to six times per day over a period of weeks.
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, Paragraph 1, “Written Description” Requirement, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present. The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim. Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description. Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing. This should include the following considerations: (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art and (6) predictability of the art. For each claim drawn to a single embodiment or species, each of these factors is to be considered with regard to that embodiment or species. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)) and should include a determination of the field of the invention and the level of skill and knowledge in the art. 
The present claimed method is directed to promoting weight loss or weight reduction in “a subject”, which encompasses a wide variety of subjects because instant claims recite administering the claimed capsules to “a subject”. The terms “promoting weight loss” and “until weight loss is obtained” do not specifically state or quantify the weight loss or what the end point weight is required in order to stop the administration of the composition. Thus, the claimed method can include weight loss for an indefinite period of time. Instant claims recite a specific composition of HCA salt, water and glycerol, and also a range of amounts of hydroxycitric acid to be administered on a daily basis and multiple doses per day. However, a review of the instant specification reveals that Applicants are not in possession of the claimed method of promoting weight loss because the present specification does not provide any description or examples of actually administering the claimed oral capsules and achieving the claimed “promoting weight loss”. Instant specification only provides examples 1-4, each of which is directed to a composition of HCA, glycerol and water encapsulated in gelatin capsules. Applicants do not provide any description or evidence of administering the exemplified composition for reducing weight in a subject. Example 5 is directed to a confectionery formulation but does not provide any evidence or data that consuming the said formulation would provide any weight loss. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). However, instant specification lacks any drawings or figures to show that administering the claimed oral composition actually shows any perceivable weight loss. While it is not always essential that the specification provide examples of the claimed method, Applicants describe that the delivery methods of (-) hydroxycitric acid (HCA) and its various salts are not effective as they lead to inadequate dispersion of HCA in the gut [0002]. Applicants state that a large dose or two results in 10% or greater reduction appetite suppressing effects of HCA in animal tests that are fed high sugar [0004]. Applicants submit that even when there was significant weight loss with HCA tablets, it has not led to significantly advanced satiety. It is stated that even when 1200 mg HCA was administered daily for weight loss, there was no significant change in food intake, and that over a 3-month period the results of less than a pound of additional weight loss per month are hardly impressive, and the difference is insignificant [0005]. Applicants also refer to the trial of Preuss et al and state that a diet normal in caloric intake but reduced in fat show a significant weight loss but the satiety was increased over a period of weeks. Further, Applicants refer to a trial published in 2002 and states that although food intake decreased by 15-30% there was no significant weight loss over a 2-week period. Applicants state that using the same source of HCA but delivered differently provides a different reduction in weight loss [0006]. On the other hand, Applicants state that human trials with shows that the rapid onset of meal-linked satiety within a time period of days rather than weeks. Thus, from applicants own admission, the prior art teachings of HCA compositions (tablets or capsules) do not necessarily result promoting weight loss, and when promotes weight loss does not improve satiety or reduce appetite, or reduced weight loss for an extended period of time. Further, it appears from the prior art studies that the weight loss reduction with HCA is also dependent upon the diet being fed (high fat or reduced fat) or high sugar to the subject during the period of treatment, the subject being administered (rats or humans), the duration or sustainability of the weight loss observed (weeks or days or months) and also the ability to reduce apatite or increase satiety. Thus, one skilled in the art would understand that there is no single HCA composition, such as capsules, tablets etc., that is very effective in promoting weight loss while being effectively inducing meal satiety or reduce or maintain body weight. 
While Applicants describe preparing a stable and induces non-lactone HCA formation, that avoids binding of agents to HCA and thus introduce food effect. Applicants have not shown that their novel approach of preparing a HCA capsule yields an effective method of promoting weight loss. [0015 and [0016] of the specification describes oral capsules containing 1-5 gms of potassium-magnesium salt of HCA. Applicants describe preparation of the claimed liquid formulation to be filled in gelatin capsules, and dosages of HCA salt per capsule [00228-0035]. Applicants, however, do not describe or correlate that the inventive formulations are administered to “a subject” for promoting weight loss. Applicants fail to correlate the instant effective dispersion of HCA to promoting weight loss. Applicants merely state that the composition may be administered to a patient in order to effectively induce weight loss [0035], without actually describing the method steps to achieve a method of promoting weight loss or the selection of a subject that needs such a treatment. This is particularly true because as observed from the prior art, a mere reduction in weight may not be effective in reducing appetite or improve satiety and hence may reverse the condition after a certain period of time. Applicants have not described any parameters in selecting a subject, or the caloric content of the food, with which the instant composition should be administered in order to be effective in promoting weight loss, or the end points (period of administration) that actually is construed as effective weight loss. Thus, a mere statement that instant composition may be used to treat weight loss, without any description regarding administration or any data to show that the administration is effective in promoting weight loss, does not convey that applicants are on possession of the claimed method. Hence, this is a written description rejection.  

Minor informalities

Claim 19 is dependent from claim 18 and appears to be missing the word “per day” after the word “three times”. Correction is requested.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611